Case 8:19-cr-00096-GJH Document 94-1 Filed 10/03/19 Page 1 of 4

ATTACHMENT A
STIPULATION OF FACTS

The undersigned parties stipulate and agree that if this case had proceeded to trial, this
Office would have proven the following facts beyond a reasonable doubt. The undersigned parties
also stipulate and agree that the following facts do not encompass all of the evidence that would
have been presented had this matter proceeded to trial.

At all relevant times. the Defendant. CHRISTOPHER PAUL HASSON (“HASSON”).
was a Lieutenant in the United States Coast Guard. Prior to approximately June 2016. HASSON
owned a residence and lived in Currituck. North Carolina (the “North Carolina residence”). In
approximately June 2016. HASSON moved to a rented residence in Silver Spring, Maryland (the
“Maryland Residence”), and was assigned to work at Coast Guard Headquarters in Washington,
D.C.

From at least March 2016 through early February 2019. using various email accounts
(including an overseas encrypted email account). HASSON continually ordered Tramadol, a
Schedule IV controlled substance, from various illegal internet-based distributors. HASSON
usually would pay for the Tramadol by using MoneyGram or Western Union to send money to
various individuals in Mexico. at the direction of the Mexico-based distributor. The distributor
then would cause the Tramadol to be shipped to HASSON by UPS or FedEx. typically from
California and typically in 100mg pills. at addresses selected by HASSON, including HASSON’s
North Carolina and Maryland residences. HASSON then would conceal the Tramadol in other
packaging at his residence and work. The chart below details some of HASSON’s Tramadol
purchases:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3/23/2016  Goamey al $220 MoneyGram ce Nomh Caroling
3/28/2016 1 Tramadol $25 Nonth Carolina
4/10/2016 oe bonny ol $180 MoneyGram Culigcan, Non Caroling
8/16/2016 ine) $200 MoneyGram swan. FedEx | Maryland Residence
10/14/2016 | 100 Tramadol | $215 MoneyGram inant UPS North Caroling

 

 

 

Rev. August 2018
Case 8:19-cr-00096-GJH Document 94-1 Filed 10/03/19 Page 2 of 4

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

12/21/2016 | 100Tramadol | $185 | Sharemoney | 48% | Ups Dibah Caroling
Mexico Residence
2/13/2017 | 100 Tramadol | $215 | Sharemoney | 4a | ps North Caroline
Mexico Residence
200 Tramadol/ Tijuana, North Carolina
/
ila 300 Tramadol $365 Moneyorat Mexico urs Residence
150 Tramadol .
7/10/2017 (100mg) $230 MoneyGram Maryland Residence
7/13/2017 | 300 Tramadol | $520 MoneyGram oe Maryland Residence
9/13/2017 | 300 Tramadol | $520 MoneyGram wanes Maryland Residence
Tijuana, ‘
11/14/2017 300 Tramadol $530 MoneyGram Mexico FedEx | Maryland Residence
Tijuana, .
1/23/2018 300 Tramadol $520 MoneyGram exten UPS Maryland Residence
Tijuana, :
3/25/2018 300 Tramadol $530 MoneyGram Mexico UPS Maryland Residence
Tijuana, .
5/7/2018 300 Tramadol $530 MoneyGram nesiea UPS Maryland Residence
Tijuana, :
6/28/2018 300 Tramadol $530 MoneyGram Mexico UPS Maryland Residence
8/14/2018 | 300 Tramadol | $520 | Western Union han FedEx | Maryland Residence
: Tijuana, Hotel in Moss
10/9/2018 300 Tramadol $520 Western Union Mexion FedEx Point, Mississippi
. Tijuana, 5
11/30/2018 300 Tramadol $520 Western Union Mexico FedEx | Maryland Residence
1/8/2019 | 300Tramadol | $520 | Western Union noe FedEx | Maryland Residence
: Tijuana, ;
2/5/2019 300 Tramadol $520 Western Union Mexico FedEx | Maryland Residence

 

 

 

 

 

 

 

 

 

HASSON ordered the Tramadol for personal consumption. From at least March 2016
through early February 2019, HASSON ordered at least 4,650 Tramadol pills and personally
consumed the vast majority of them, usually daily, including while at work at Coast Guard
Headquarters. At no relevant time did HASSON have a lawful prescription for Tramadol, and
HASSON knew that he did not have any such lawful prescription. HASSON’s Tramadol
possession was unlawful, and his consumption of Tramadol was consistent, prolonged, and close
in time to February 15, 2019.

Rev. August 2018
13
Case 8:19-cr-00096-GJH Document 94-1 Filed 10/03/19 Page 3 of 4

During the timeframe in which HASSON used Tramadol, HASSON conducted certain
relevant internet searches and visited certain relevant websites. For example, on July 12, 2017,
HASSON visited the following websites:

° http://prescription-drug.addictionblog.org/how-long-does-tramadol-withdrawal-

last/
e http://americanaddictioncenters.org/withdrawal-timelines-treatments/tramadol/
° Im addicted to tramadol | Tramadol | Brain and nerves | Community ...
° http://prescription-drug-addictionblog.org/how-to-stop-taking-tramadol

Also on July 12, 2017, HASSON conducted the following internet searches:

° Does anyone have a good tapering schedule for tramadol?
° easiest taper off tramadol
° How long does it take to get off tramadol?

Similarly, on November 30, 2017, HASSON conducted an internet search for “how to
come off tramadol” and then visited an article titled “How To Stop Tramadol Without
Withdrawal Symptoms?”

Pursuant to a federal arrest warrant, agents from the Federal Bureau of Investigation and
Coast Guard Investigative Service arrested HASSON on February 15, 2019, at Coast Guard
Headquarters. Incident to HASSON’s arrest, agents recovered from HASSON’s backpack
approximately 196 Tramadol pills. Pursuant to a search warrant executed the same day, agents
also recovered approximately 106 Tramadol pills from HASSON’s desk at Coast Guard
Headquarters. Pursuant to a warrant, agents obtained a blood sample drawn from HASSON on
the date of his arrest; the blood sample showed that HASSON had Tramadol in his blood stream
that day.

During the execution of a search warrant on HASSON’s residence in Silver Spring,
Maryland, on February 15, 2019, agents recovered approximately 122 Tramadol pills, as well as a
plastic container and packaging that tested positive for Tramadol residue. From the residence,
agents also recovered the following firearms owned or possessed by HASSON: (1) a Stag Arms
AR15 5.56mm rifle (purchased by HASSON on October 1, 2009, in Petaluma, California); (2) a
Ruger CQR Model X15 rifle; (3) a DPMS Panther Arms 308 Model LR-308 rifle; (4) a Bergara
308 rifle (purchased by HASSON on December 30, 2017, in Chantilly, Virginia); (5) a Remington
Model 241 .22 caliber rifle; (6) a Ranger 101-16 .22 caliber rifle; (7) a Marlin Model 795 rifle; (8)
a Remington 870 shotgun (purchased by HASSON on June 21, 2009, in Tamales, California); (9)
another Remington 870 shotgun (purchased by HASSON on March 21, 2012, in Glendale,
Arizona); (10) a Glock handgun (purchased by HASSON on May 7, 2016, in Chesapeake,

Rev. August 2018
14
Case 8:19-cr-00096-GJH Document 94-1 Filed 10/03/19 Page 4 of 4

Virginia): (11) an H&K handgun (purchased by HASSON on January 24. 2015. in Norfolk.
Virginia): (12) a Sig Sauer Model 1911 handgun: (13) a Springfield .45 caliber handgun
(purchased by HASSON on October 1, 2017. in Chantilly. Virginia): (14) an R Guns revolver:
(15) an RG 14 revolver: (16) an assembled firearm silencer; and (17) a disassembled firearm
silencer. Each gun was manufactured outside the State of Maryland, and therefore traveled in
interstate commerce prior to recovery in the State of Maryland on February 15,2019. Furthermore.
during the search of HASSON’s residence. in close proximity to the guns described above. agents
found multiple magazines that could accept more than 15 rounds of ammunition. as well as many
hundred rounds of ammunition.

The components of the assembled and disassembled firearm silencers were purchased by
and shipped to HASSON from a company in California. Therefore. possession of the firearm
silencers was in or affecting interstate commerce. Once HASSON obtained the firearm silencer
components. HASSON used a drill to complete and assemble one firearm silencer. HASSON
knew that the assembled and disassembled firearm silencers were. in fact. firearm silencers. The
assembled and disassembled firearm silencers were not, and HASSON knew they were not.
registered in the National Firearms Registration and Transfer Record. Further. the assembled and
disassembled firearm silencers did not. and HASSON knew they did not. have serial numbers.

SO STIPULATED:

Thomas P. Windom
Assistant United States Attorney

LK _—

Christopher Paul Hasson
Defendant

Ay
Liz Oyer. Esq.
Counsel for Defendant

 

 

Rev. August 2018
